NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Argued January 30, 2013
                                   Decided February 14, 2013

                                            Before

                             DANIEL A. MANION, Circuit Judge 

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 12‐2730

ROBERT J. CHARETTE, JR.,                          Appeal from the United States District
     Plaintiff‐Appellant,                         Court for the Western District of Wisconsin.

       v.                                         No. 11‐CV‐00819

MICHAEL J. ASTRUE,                                Barbara B. Crabb,
Commissioner of Social Security,                  Judge.
    Defendant‐Appellee.


                                          O R D E R

        Robert Charette was denied disability insurance benefits and supplemental security
income, after claiming that his borderline intellectual functioning and learning disability left
him incapable of gainful employment. Because the administrative law judge’s analysis supports
the finding that Charette does not suffer “deficits in adaptive functioning” and therefore does
not meet the listing criteria for mental retardation, we affirm.
No. 12‐2730                                                                                  Page 2


        At the age of 39, Charette applied for DIB and SSI, claiming that his learning disability
and illiteracy rendered him unable to work. He completed high school (in special education
classes), but cannot read newspapers or street signs and has trouble remembering tasks and
understanding instructions. He can read “a little kid book” and words like “cheeseburger” and
“fries”  on  a  menu.  His  math  skills  are  limited  to  basic  arithmetic—addition,  subtraction,
multiplication, and division of small numbers. Despite his limitations, he was able to obtain his
driver’s license at age 18 (the test questions were read aloud to him), and he can drive around
his small town.

        Since 1993 Charette has worked as a groundskeeper, dishwasher, and car washer, as
well as a full‐time assistant performing simple tasks for roofers, iron workers, and masons. He
obtained his construction jobs by working for family and neighbors. But Charette has been
unemployed since he stopped working in 2007 and has trouble keeping jobs for more than a
year. He explained that he had difficulty retaining jobs that require changes in his daily duties;
he stopped working at construction sites after he was unable to pass the written apprenticeship
tests, and he lost his dishwasher job because his employer wanted him to also cook, which
required reading recipes and written orders.

       Charette lives on a tribal reservation with his girlfriend and his three dogs. He takes care
of household chores, such as laundry, snow shoveling, cutting firewood, grocery shopping, and
lawn mowing. He lived with his mother before she moved to a nursing home. He relies on his
mother to remind him of appointments and on his girlfriend to help him prepare meals. His
neighbor  previously  helped  him  read  bills  and  fill  out  paperwork,  but  after  she  moved,
Charette lost his food stamps benefits because he was unable to read the notice telling him to
set up an appointment for recertification.

       In  connection  with  Charette’s  application  for  benefits,  Marcus  Desmonde,  a
psychologist,  administered  an  IQ  test  and  diagnosed  Charette  with  borderline  intellectual
functioning and a learning disorder. IQ scores are scaled so that approximately 95% of the
population  falls  between  70  and  130,  with  a  mean  of  100.  See  American  Psychological
Association Task Force, Intelligence: Knowns and Unknowns, 51(2) AMERICAN PSYCHOLOGIST 77,
78 (1996). Charette’s composite IQ score was 67 (with a 95% confidence interval of 64 to 72).
Desmonde described the score as consistent with Charette’s educational background but lower
than expected given his work history. An agency doctor, Eric Edelman, reviewed the record
and conducted a “mental residual functional capacity assessment,” concluding that Charette
was “not significantly limited” in 18 of the 20 areas assessed. He determined that Charette was
capable of unskilled work, despite his mild restrictions in daily living and social functioning
and his moderate difficulties maintaining concentration. An agency psychologist reviewed the
medical record and agreed with Edelman’s assessment.
No. 12‐2730                                                                                   Page 3

       At a hearing before the ALJ, a vocational expert testified that Charette’s previous jobs
included unskilled and semi‐skilled work, with exertion levels ranging from medium to very
heavy.  He  explained  that  a  person  limited  to  simple,  routine  tasks  would  be  qualified  to
perform unskilled work as a hand or machine packer and that there were 9,000 such jobs in
Wisconsin and 50,000 nationally.

        The ALJ concluded that Charette was not disabled within the meaning of the Social
Security  Act.  Following  the  required  five‐step  analysis,  see  20  C.F.R.  §§  404.1520(a)(4),
416.920(a)(4), the ALJ determined that Charette had not worked since his alleged onset date
(step  one);  his  borderline  intellectual  functioning  and  learning  disability  were  severe
impairments (step two); these impairments did not meet or equal the listed impairment for
mental retardation (step three); he had a residual functional capacity to perform unskilled work
involving simple and routine tasks, though he could no longer perform his past semi‐skilled
work (step four); and, based on the vocational expert’s testimony, there were jobs that Charette
could perform (step five). 

       Of significance for this appeal, the ALJ found that Charette did not meet the criteria for
mental retardation under Listing 12.05(C), which requires a claimant to show (1) “deficits in
adaptive functioning” before age 22, (2) a valid IQ score of 60 through 70, and (3) “a physical
or other mental impairment imposing an additional and significant work‐related limitation of
function.” 20 C.F.R. pt. 404, subpt. P, App. 1, § 12.05(C). The ALJ determined that Charette’s
adaptive  functioning  was  good  because  he  had  no  problems  with  daily  living  or  social
functioning. She also found that Charette lacked a valid IQ score in the relevant 60 to 70 range
by  adopting  Dr.  Desmonde’s  position.  He  concluded  that  the  composite  score  of  67  was
inconsistent  with  Charette’s  extensive  work  history  and  thus  presumably  understated  his
mental capabilities. After the Appeals Council denied review, the district court upheld the
decision because the ALJ sufficiently explained why Charette’s daily activities demonstrated
that he did not suffer from “deficits in adaptive functioning.”

        On appeal, Charette argues that the ALJ failed to sufficiently explain her reasoning
because she did not apply a measurement tool for “deficits in adaptive functioning” issued by
a professional organization that deals with mental retardation. As an example, Charette points
to the American Psychiatric Association’s definition of “deficits in adaptive functioning,” which
requires deficits in two skill areas out of a list of ten generic skills (including communication,
self care, and social skills), and argues that the evidence in his case compellingly shows that he
meets that definition.

       But when we earlier defined deficits in adaptive functioning as the “inability to cope
with the challenges of ordinary everyday life” we did not also require an ALJ to use a specific
measurement  method.  Novy  v.  Astrue,  497  F.3d  708,  710  (7th  Cir.  2007)  (citing  American
No. 12‐2730                                                                                     Page 4

Psychiatric Association, Diagnostic & Statistical Manual of Mental Disorders, 42 (4th ed. 2000)).
As Charette acknowledges, neither this circuit nor any other circuit court has recognized or
established such a requirement.1 Furthermore, the agency itself has stated that use of these
measurement tools is optional. See Technical Revisions to Medical Criteria for Determinations
of  Disability,  67  Fed.  Reg.  20018,  20022  (Apr.  24,  2002)  (“SSA’s  definition  establishes  the
necessary elements, while allowing use of any of the measurement methods recognized and
endorsed by the professional organizations.”). Because the ALJ examined Charette’s ability to
cope with the challenges of daily life, she applied the correct legal standard. See Novy, 497 F.3d
at 710.

        Charette next argues that the ALJ lacked substantial evidence for her finding and points
to significant evidence that he faces substantial limitations in daily living. But the ALJ identified
the limitations Charette  faces, such as difficulty remembering tasks and reading, and then
discussed  how  he  overcomes  them  well  enough  to  live  independently,  manage  household
chores, take care of his pets, and socialize with other people. Substantial evidence in the record
supports the conclusion that Charette has been able to cope with the difficulties of daily life
despite his intellectual limitations, see Novy, 497 F.3d at 710; Hancock v. Astrue, 667 F.3d 470,
475–76 (4th Cir. 2012). The ALJ properly evaluated both Charette’s limitations and his adaptive
ability to overcome them, including his ability to reach out to friends and neighbors for help.
Because  substantial  evidence  supports  the  ALJ’s  finding  that  Charette  lacks  “deficits  in
adaptive functioning”—a prerequisite under Listing 12.05(C), see Novy, 497 F.3d at 710—we do
not reach Charette’s remaining arguments concerning the validity of his IQ score. 

                                                                                         AFFIRMED.




       1
        In Wall v. Astrue, 561 F.3d 1048, 1074 (10th Cir. 2009), the dissenting judge, while
acknowledging that the agency has never adopted a standard, favored remanding and
requiring the ALJ to “choose a standard measurement and notify claimant what it is.”